Citation Nr: 1522587	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 498	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant and K.C.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  He died in January 2002.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran died in January 2002 as a result of massive trauma resulting from a motor vehicle accident caused when he drove the wrong way on a freeway onramp.

2. At the time of his death, the Veteran was not service-connected for any disability nor is there any evidence that he ever obtained treatment for or any diagnosis of any condition, mental or physical, which was the result of his military service.


CONCLUSION OF LAW

The criteria have not been met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2012, the RO sent the Appellant a letter, prior to adjudication of her claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The Veteran's service treatment records are included in the claims file and have been reviewed and considered in rendering this decision.  The Board has also considered the additional evidence provided by the Appellant.  Inasmuch as the disability alleged here is a psychiatric one and the Veteran is deceased, and was never treated or examined for psychiatric issues during his lifetime, no further relevant information could be obtained.  

As VA has satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, to establish a right to compensation for a present disability, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran served in the Republic of Korea during the time of the Vietnam War.  The appellant testified at hearing that prior to entering the service, he was a kind and loving man and husband.  She testified that the Veteran's military service changed him.  His service treatment records reflect that he denied any symptoms of depression or anxiety prior to service but reported them at the time of service separation.  He received treatment for chest pains in service, with no cardiac cause found, and was seen on one occasion for complaints of depression and anxiety, with no chronic condition diagnosed.

The Appellant testified that after his military service, her husband was angry and hostile, had abused alcohol for many years, had a history of reckless driving, and tended to be depressed.  The Veteran's sons provided written statements about their memories of their father which paint the portrait of an unpleasant man who abused them severely.  There are no medical records of any kind which show any diagnosis of mental health treatment during his lifetime and the Appellant testified that he never sought treatment for his alcohol abuse or any other mental health symptoms.

The Appellant contends that the Veteran's death was the result of suicide, that he made a deliberate decision to drive the wrong way on the freeway because he had a death wish.  The official death certificate lists the Veteran's cause of death as massive trauma, high-speed motor vehicle accident, driving East in the West-bound lanes of traffic on the interstate; the manner of death is listed as "accident."

The record clearly indicates that the Veteran was troubled and could likely have benefited from some mental health treatment, but unfortunately he never sought help.  Due to the nature of mental health disabilities, clear diagnosis of the Veteran's specific condition would require an in-person verbal examination of the, perhaps with completion of written examinations, because the Veteran's thought processes and emotional reactions are central to arriving at a diagnosis.  Without that type of evidence being compiled during his lifetime, in the wake of the Veteran's death, any attempt by a psychiatrist or other professional to render an opinion at this point would require a high level of speculation.

The basic criteria for service connection for cause of death simply are not met here.  While the record hints that there was an event in service that could have changed the Veteran's mental state, he never provided any evidence of that event during his lifetime.  The lack of any diagnosis of a disability at the time of his death - or of any mental health treatment or evaluation that could be subjected to review by a medical professional - leaves the element of a "current disability" unproven.  There is also no way of establishing a nexus relationship between an unknown possible event that may or may not even have occurred in service and an unknown possible disability that may or may not have been present at the time of death.  Further, there is no way to establish that any such potential mental health disability was the cause of the Veteran's death.  Unfortunately, the chain of causation necessary to establish service connection has too many missing links; indeed, all of the key links in that chain are absent.

The Board accepts the statements of the Appellant and both of her sons as competent and credible testimony of a very difficult life with the Veteran as a result of his volatile temperament and abuse of alcohol.  However, neither the Appellant nor her sons have the requisite training or experience to offer an expert psychiatric opinion establishing that the Veteran chose to end his life by driving the wrong way on the freeway because of a specific diagnosed mental health disability that was in turn caused by a specific incident during his military service.  

Inasmuch as none of the criteria for service connection for the cause of the Veteran's death have been met, the claim must be denied.  The benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


